United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2642
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                  Philip Maccani, also known as Phillip Maccani

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: April 13, 2022
                            Filed: September 20, 2022
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

SMITH, Chief Judge.

      Philip Maccani pleaded guilty to one count of possession of an unregistered
National Firearms Act firearm, in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871.
On appeal, Maccani argues that the district court1 erred in denying his motion to
suppress evidence obtained from the trailer he occupied. We affirm.

                                    I. Background
      When a storm caused Maccani’s neighbors to experience a power outage, the
neighbors attempted to start a generator to provide power to his house. Disturbed by
the generator’s noise, Maccani entered his neighbor’s property and, according to the
neighbors, yelled at them and threatened them. Maccani’s behavior so startled his
neighbors that they retreated into their residence and called the police.

       Two officers, Deputies Dylan Schmid and Heath Omar, of the Linn County
Sheriff’s Office, arrived shortly thereafter. They found Maccani standing near the side
door of his trailer, which was parked next to Elkhorn Drive. Maccani explained to the
officers that he was frustrated with his neighbors for running their generator while he
was trying to play guitar. One officer saw Maccani “holding a firearm in his right
hand and attempting to conceal the firearm behind the doorjamb.” R. Doc. 61, at 4.
He directed Maccani to show his concealed hand. Maccani refused. He explained that
he would not show both hands because he had a “shotgun in his other hand.” Id.
Maccani went in the trailer and put the firearm down. Then he exited the trailer and
approached the officers. As he approached, one officer observed a firearm tucked into
Maccani’s back waistband. When the officers told him to stop, he removed the
firearm and “placed [it] on the floor inside the doorway of his trailer.” Id. at 5. He
walked out of the trailer and knelt down but soon became agitated and stood up. After
he would not comply with their orders to stay seated, the officers wrestled Maccani
to the ground and placed him in handcuffs.




      1
      The Honorable Charles J. Williams, United States District Judge for the
Northern District of Iowa.

                                         -2-
       As the officers placed Maccani in the back of their patrol vehicle, they smelled
alcohol on his breath. While seated in the patrol car, Maccani banged his head against
the security window, causing two lacerations to his forehead. This injury required him
to be taken to a hospital.

        Prior to departing, Maccani asked the officers that his trailer be secured by his
father. While securing the trailer, one officer observed a lit candle in the back of the
trailer. Upon request, Maccani’s father gave the officers consent to enter the trailer
to put out the candle. Inside the trailer, “an officer observed a ‘sawed-off single shot
12-gauge shotgun’ and a camouflage Daisy Powerline 35 air rifle . . . lying on the
bed.” Id. at 6.

      Thereafter, the officers acquired a search warrant for the trailer. The search
revealed “a loaded Harrington & Richardson Topper 18 12-gauge weapon made from
a shotgun” as well as other firearms, contraband, and other paraphernalia.2 Id. The
sawed-off shotgun was not registered to Maccani in the National Firearms
Registration and Transfer Record. Having been shortened, the shotgun had an overall
length of less than 26 inches.




      2
          Other items found in Maccani’s trailer included

      a loaded Kel-Tec PMR-30 .22 caliber pistol that had one round
      chambered, a pill bottle that contained 2.82 grams of a green leafy
      substance which field tested positive for marijuana, a bandolier that
      contained 23 rounds of 12-gauge Winchester Super X Double Buckshot
      ammunition, [and] three pill bottles that contained unknown amounts of
      .22 caliber ammunition.

Id.

                                          -3-
      Maccani was charged with possessing an unregistered National Firearms Act
firearm. Maccani moved to suppress the items removed from his trailer. The
magistrate judge recommended that the district court deny the suppression motion.
According to the magistrate judge, (1) “the search warrant established probable cause
and was sufficiently particular so as to satisfy the Fourth Amendment”; (2) “even if
the warrant was constitutionally deficient, the subsequent search of defendant’s trailer
was lawful under both the Leon[3] good[-]faith exception and the automobile
exception to the Fourth Amendment’s warrant requirement”; and (3) “the seizure of
defendant’s shotgun was justified under the plain view doctrine.” R. Doc. 57, at 17.
Accordingly, “none of the evidence seized was fruit of the poisonous tree.” Id.

      Maccani objected to the magistrate judge’s report and recommendation. After
some factual modifications, the district court adopted the report and recommendation
and denied Maccani’s motion. The court concluded:

      The warrant was validly issued and executed, the search of the trailer
      was lawful under either the search warrant or automobile exception,
      Deputy Omar’s entry into defendant’s trailer was justified under either
      the third party consent or community caretaking doctrines, and officers
      would have inevitably discovered the shotgun during the search under
      the warrant or automobile exception. The shotgun and ammunition
      found inside the trailer are therefore not fruits of any conceivable
      poisonous tree.

United States v. Maccani, 526 F. Supp. 3d 420, 458–59 (N.D. Iowa 2021).

       Maccani pleaded guilty to possession of an unregistered National Firearms Act
firearm, reserving the right to appeal the denial of his suppression motion.




      3
          United States v. Leon, 468 U.S. 897, 922–23 (1984).

                                          -4-
                                    II. Discussion
       On appeal, Maccani argues that the district court erred in denying his
suppression motion. He contends that the warrant was invalid because it lacked
probable cause and failed to describe with particularity the items that police intended
to seize.

       Regarding a district court’s denial of a motion to suppress, we review legal
conclusions de novo and factual findings for clear error. United States v. $45,000.00
in U.S. Currency, 749 F.3d 709, 713 (8th Cir. 2014). We “will affirm the district
court’s denial of a motion to suppress evidence unless it is unsupported by substantial
evidence, based on an erroneous interpretation of applicable law, or, based on the
entire record, it is clear a mistake was made.” Id. at 713–14 (internal quotation marks
omitted).

       The Fourth Amendment to the United States Constitution provides that “no
warrants shall issue, but upon probable cause, supported by oath or affirmation, and
particularly describing the place to be searched, and the persons or things to be
seized.” “To be valid under the Fourth Amendment, a search warrant must be
supported by a showing of probable cause.” United States v. Summage, 481 F.3d
1075, 1077 (8th Cir. 2007). “Whether probable cause exists depends upon the totality
of the circumstances, but it requires a showing of facts sufficient to create a fair
probability that evidence of a crime will be found in the place to be searched.” United
States v. Gabrio, 295 F.3d 880, 882–883 (8th Cir. 2002) (cleaned up).

      While a warrant may issue only upon a finding of probable cause, [the
      Supreme] Court has long held that the term probable cause means less
      than evidence which would justify condemnation and that a finding of
      probable cause may rest upon evidence which is not legally competent
      in a criminal trial.

United States v. Ventresca, 380 U.S. 102, 107 (1965) (cleaned up). “The essential
protection of the warrant requirement of the Fourth Amendment . . . is in requiring

                                         -5-
that the usual inferences which reasonable men draw from evidence be drawn by a
neutral and detached magistrate instead of being judged by the officer engaged in the
often competitive enterprise of ferreting out crime.” Illinois v. Gates, 462 U.S. 213,
240 (1983) (cleaned up). When reviewing a probable-cause determination, we give
deference to the issuing magistrate’s determination. Id. at 236. The Fourth
Amendment requires that the issuing “magistrate had a substantial basis for
concluding that a search would uncover evidence of wrongdoing.” Id. (cleaned up).

       Maccani argues that the warrant was invalid. He contends that the officer who
submitted the warrant application lacked the background, training, or knowledge to
assert that the suspected marijuana taken from the trailer was in fact marijuana. He
also challenges the warrant as deficient in its specificity of what exactly was intended
to be seized.

       The search-warrant application contained an affidavit from one of the officers
along with two attachments. The affidavit indicated that the officers had observed that
Maccani possessed firearms, ammunition, and what appeared to be marijuana.
Attachment A noted that the officers “believed that . . . multiple firearms, offensi[v]e
weapons[,] and illegal narcotics [we]re . . . contained inside” of Maccani’s trailer.
R. Doc. 31-1, at 11. Attachment A also detailed Deputy Schmid’s years of experience
in law enforcement and time at the Linn County Sheriff’s Office. The affidavit further
recorded that (1) Maccani was in illegal possession of this property; (2) the property
was “used or possessed with the intent to be used as the means of committing a public
offense or concealed to prevent an offense from being discovered”; and (3) the
property was “relevant and material as evidence in a criminal prosecution.” Id. at 10.
Both the officer who drafted the warrant and the issuing magistrate judge signed the
warrant.




                                          -6-
       Maccani compares the warrant application in this case with the wholly
insufficient warrant at issue in Groh v. Ramirez, 540 U.S. 551 (2004). The district
court rejected Maccani’s comparison:

      Unlike the warrant at issue in Groh, the warrant here is not “plainly
      invalid.” The warrant here contains significantly more information than
      in Groh. In addition to a description of defendant's trailer and the
      address of where it could be found, the warrant included a number of
      specific items which could reasonably be construed as objects of the
      search, albeit in narrative form.

Maccani, 526 F. Supp. 3d at 446.

       We agree with the district court’s analysis. “The [Fourth Amendment’s]
particularity requirement ‘is a standard of “practical accuracy” rather than a
hypertechnical one.’” Summage, 481 F.3d at 1079 (quoting United States v. Peters,
92 F.3d 768, 769–70 (8th Cir. 1996)). The description of items found in the warrant
meets the pragmatic standards imposed by the Fourth Amendment.

       The district court further concluded that, even if it were mistaken in finding
that the warrant was valid, the good-faith exception applied. “Under the good-faith
exception, evidence seized pursuant to a search warrant issued by a magistrate that
is later determined to be invalid, will not be suppressed if the executing officer’s
reliance upon the warrant was objectively reasonable.” United States v. Proell, 485
F.3d 427, 430 (8th Cir. 2007).

       Maccani contends that this exception does not apply because the officers’
reliance on the warrant was unreasonable. Maccani argues that the officers’ reliance
on the warrant was unreasonable because (1) the warrant lacked particularity about




                                         -7-
what was to be seized and, (2) since one of the officers drafted the warrant himself,
it could not reasonably be argued that he relied upon the issuing magistrate’s
approval.

      Law enforcement’s reliance on a warrant is unreasonable under Leon

      (1) when the affidavit or testimony supporting the warrant contained a
      false statement made knowingly and intentionally or with reckless
      disregard for its truth, thus misleading the issuing judge; (2) when the
      issuing judge wholly abandoned his judicial role in issuing the warrant;
      (3) when the affidavit in support of the warrant is so lacking in indicia
      of probable cause as to render official belief in its existence entirely
      unreasonable; and (4) when the warrant is so facially deficient that no
      police officer could reasonably presume the warrant to be valid.

Id. at 431 (internal quotation marks omitted). There is no evidence of any of these
deficiencies in this case. Maccani has not shown that the officers’ reliance on the
warrant was “objectively [un]reasonable.” Id. at 430. The warrant application
affidavit passes muster. It was neither deceptive nor deficient. The district court did
not err in admitting evidence found pursuant to the warrant.4

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      4
       Because we hold that the warrant was not defective and that the good-faith
exception applies in any event, we need not address the other warrant exceptions. See
Bakke v. Murex Petroleum Corp., 342 F. App’x 230, 234 (8th Cir. 2009)
(unpublished).

                                         -8-